 252DECISIONSOF NATIONALLABOR RELATIONS BOARDcafeteria employees, nurses, carpenters, carpenters' helpers, painters,painters' helpers, clerical employees, and truck drivers who transportmaterialsbetween the two plants 4 In the instant case, the Petitionertakes thesameposition it advanced in the prior cases referred toabove with respect to the exclusions of these categories of employees."We are persuaded from the testimony presented in the instant casethat the functions and duties of these employees are substantiallythe same as they were at the time of the previous cases.We shalltherefore exclude them from the unit.The parties have agreed, and we find, that executives, superin-tendents, foremen, and foreladies are supervisors.We shall accord-ingly exclude them from the unit.Accordingly, we find that all production and maintenance employeesat the Employer's Monroe Road plant, including firemen, air-condi-tioning men, and cone inspectors, but excluding fixers, cafeteria em-ployees, nurses, truck drivers, painters, painters' helpers, carpenters,carpenters' helpers, clerical employees, executives, superintendents,foremen,foreladies, and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4 The Petitioner and Employer have agreed to include in the unit the air-conditioningmen and the cone inspectors, in addition to the firemen referred to aboveI In the first of the earlier cases (56 NLRB 1250), the Petitioner requested that fixersbe included in the unit.As the Employer did not oppose the Petitioner's position, theBoard included the fixers.However, in the later proceeding (64 NLRB 1420), thePetitioner requested that the fixers be excluded.We granted that request on the basisof our holdings in other cases that there exists a well-established pattern of collectivebargaining in the full-fashioned hosiery industry whereby fixers are excludedfrom unitsof production and maintenance employees.Mock,Judson, Voehringer Company of NorthCaroltina, Inc.,63 NLRB 96.THOMASW. DANT,ROBERT E. DANT(INDIVIDUALLY AND AS GUARDIAN FORDIANA KERR AND DAPHNE KERR),JOHNR.DANT, ELEANOR C.DANT, MARY B. DANT, R. J. DARLING,E. S. GOODELL, MRS. MARYGOODELL,GLENNW. CHENEY,AND DOROTHY D. MCNARY, CO-PARTNERS,D/B/A DANT & RUSSELL, IIra,andINTERNATIONAL WOOD-WORKERS OF AMERICALOCAL 6-7.CaseNo. 36-CA-100.July17, 1951Order Denying MotionOn November 29, 1950, the Board issued its Decision and Order inthe above-entitled proceeding," finding that the Respondents had en-gaged in and were engaging in certain unfair labor practices, and192 NLRB 307.95 NLRB No. 44. GLOBE AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 253ordering the Respondents to cease and desist therefrom and to takecertain affirmative action.On June 6,1951, the Respondents filed a Motion for Reconsiderationof Decision and Order.No responses in favor of or in opposition tothe motion were received from the Union or the General Counsel 2.The motion alleges,inter alia,that "the Board lacks jurisdictionto proceed with the case in contravention of Section 9 (h)" of theAct.We find no merit in this ground, nor in the other grounds statedin the motion which raise no new matter not previously considered bythe Board in the Decision and Order.The Union filed its charge herein on August 3, 1949, and the Boardissued its complaint on March 28, 1950.We have administrativelydetermined that the charging Union, as well as its parent federation,the Congress of Industrial Organizations, were in full compliancewith the filing requirements of Sections 9 (f), (g), and (h) of the Actsubstantially, in advance of the issuance of the complaint in thisproceeding.3Accordingly, we shall deny the motion.OrderIT IS HEREBY ORDERED that the Respondents' motion for reconsidera-tion be, and it hereby is, denied.sThe Respondents' request for oral argument before the Board is denied as we believethe issues and the position of the Respondents are adequately presented.$ SeeSouthern Fruit Distributors,80 NLRB 1283,and H ctH Manufacturing Company,Inc., 87NLRB 1373, in which the Board held that the Act requires compliance at thetime of the issuance of the complaint,rather than at the time of the filing of thecharge.See alsoN. L. R.B. V. Highland Park Mfg. Company,71 S. Ct. 758.GLOBEAUTOMATICSPRINKLER COMPANY OF PENNSYLVANIAandDis-TRICT.LODGE#1,INTERNATIONAL-AssoCIATIONOF MACHINISTS.CaseNo.4-CA-410.Decision and OrderOn April 10, 1951, Trial Examiner Frederic B. Parkes 2nd issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial, Examiner1Pursuantto theprovisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel[Members Houston,Reynolds,and Styles].95 NLRB No. 42.